Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-18-00737-CV

        IN THE MATTER OF THE ESTATE OF Elaine Eisele ADAMS, Deceased

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 14997
                       Honorable N. Keith Williams, Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that appellees Kara Armes and Justin Seitz recover their costs of
this appeal against appellant Duane Allen Adams.

       SIGNED July 17, 2019.


                                               _____________________________
                                               Irene Rios, Justice